UN|TED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UN]TED STATES OF AMER}CA Honorab|e Richard J. Su||ivan

v.
Docket No. 16-cr-522 (RJS)

JOSEPH NIERL|NO

 

SENTENC{NG MEMORANDUN| ON BEHA_LF OF THE DEFENDANT
JOSEPH MERLINO

The defendant Joseph Nleriino, respectfully submits this N|emorandum in
support of his position that he be sentenced, in uniformity With nearly 86% of the co~
defendants in this matter, to time served With a period of horne confinement
Aiternatively, in the event the Court determines that a period of incarceration is
Warranted_ then it is our position that lVlerlino be given a credit of 4 months, reflecting
unnecessary incarceration he has already served following a revocation of his
supervised release entered by a District Judge for the Third Circuit on October 20,
`2`0"|'4, and that he be permitted`to serve one~half- of any sentence on home confinement,
pursuant to USSG § 501.1(d). (PSR 11 127 & pg. 41). Sentencing is currently
scheduled for October 17, 2018.

MB_Q_DM;F_LQ_N

Joseph Nleriino (“lVlerlino") Was arrested on August 4, 2016 in connection With the
above captioned indictment Nleriino thereafter spent eight days in federal custody in
the Southern District of Florida and Was released on a $5,000,000.00 bond, With a litany
of restrictions Throughout the pendency of this matter, Nleriino has meticulously

1

complied With ali conditions of his release On January 29, 2018 trial commenced in
this matter, Which resulted in a hung jury. On April 27, 2018, the government and
lVleriino entered into a plea agreement Whereby Nlerlino entered a guilty plea to Count 4
of the indictment, in vioiation of 18 U.S.C. § 1084 and 2 (the transmission of betting
information across state iines). Out of 46 co-defendants, lVler|ino Was one of only two
defendants (Franl< Trapani the other) to receive such an offer from the government
(PSR “Status of Co-Defendants” Chart pgs. 7-13). This resolution Was the result of an
analysis by the government of its actual proots, or iack thereof, cultivated through
thousands of hours of recordings made by its star Witness, John Rubeo (“JR"), over a
three-year period. For the reasons set forth in this l\/lernorandum and the documents
attached hereto, the defense respectfuily requests this Court to impose a sentence
Which is sufficient - but not greater than necessary to comply With iVierlino’s conduct in
this case.
LEGAL ARGUMENT
& LEGAL STANDARD

The oft-cited procedural requirements of post-Booker sentencing, laid down by the

 

Supreme Court in Rita v. United States, 551 U.S. 338 (2007), are discussed in the Third

Circuit’s decisions in United States v. Cooper, 437 F.3d 324 (3d Cir. 2006) and United

 

States v. Gunter, 462 F. 3d 237 (3d Cir. 2006). Briefiy, sentencing courts must properly
calculate the Guideline range; rule on any departure motions made under the Guide|ines;
and exercise post-Bo_okei_' discretion by choosing a sentence in light of all relevant §
3553(a) sentencing factors, "regardiess [ot] Whether [the chosen sentence] varies frorn

the sentence calculated under the Guidelines.” Gunter, 462 F.3d at 247.

When engaging in Gunter’s finai step, the court is free to simply disagree with the
Guide|ines’ recommended sentence in any particular case and may impose a different
sentence based on a contrary view of what is appropriate under § 3553(a). Furthermore,
the court “must make an individuaiized assessment based on the facts presented,” and
“may not presume that the Guide|ines range is reasonable.” United States v. Gail, 552
U.S. 38, 50 (2007). Above alt, the court’s final determination on a sentence must reflect
“§ 3553(a)’s overarching instruction to ‘impose a sentence sufficient, but not greater than
necessary’ to accomplish the sentencing goais advanced in § 3553(a)(2).” United States
v. Kimbrough, 552 U.S. 85, 111 (2007).

Accordingly, this Court must engage in a very specific three step process at

sentencing
1. An initial calculation of the Guide|ines range;
2. A determination as to whether any departures are appropriate,

including an explanation of how the departure affects the Guide|ines
calculation; and

3. A consideration of the factors enumerated in 18 U.S.C. § 3553(a),
including how this consideration leads to appropriate variances in the
Guide|ines calculation

United States v. Tomko, 562 F.3d 556, 567 (3d Cir. 2009).

 

§_. THE OFFENSE CONDUCT
A case that began with a bang - and much publicity ~ has now ended with a
whimper, in addition to an FBi internai investigation into the misconduct of ali agents
invoived. The characteristics of the instant offense are detailed in the PSR in 1111 17~21.
Nierlino fully accepts responsibility for his actions in this case. Which is to say, frorn

lVlarch 2013 through 2016 he provided prospective bettors With a password to an

internet gambling website which allowed them to bet on sporting events (PSR 11 21).
His actions Were, in many aspects, limited with little to no financial benefit lndeed, the
PSR reflects that Nlerlino has little assets, mounting debts, no employmentl owns no
real property, and recommends that any fine be Waived in this case. (PSR 1[‘|1 111-112;
119; 121 and pg. 43),
At trial, much to the consternation of the government there was no evidence that

_ Nierlino ‘lived the high life’ based on his alleged status Within the East Coast La Cosa
Nostra (“East Coast LCN”). Likewise, there Was a dearth of evidence that Nleriino was
involved in or received ilticit funds from any prescription fraud scheme or any other
“organized crime” racketeering activity. lnstead, the thousands of hours of recordings in
this case depict a man Who, upon his release from custody in 2011, made every attempt
to ieave his past criminal associations behind, refused to participate in numerous
overtures to engage in criminal activity brought to him by others, Was deeply in debt
struggling financially, and who was and still is an admitted "degenerate gambler." To
better illustrate, the defense has appended to this memo a binder which includes L
excerpts of recordings made by the governments star witness, John Rubeo (“JR").
(Exhibit “A”). All of these transcripts fall squarely Within the timeframe alleged by the
government in the indictment These transcripts provide the Court with a ciearer picture
of Merlino’s involvement in this case and can be broken down into seven topical
categories, as follows:

Costa Rican international Sports (“CRIS")

Gambling

l\/lerlino’s Financiai Troubles

Nlerlino Refuses to Engage in illegal Activity

Pain Cream/Fraudulent Prescriptions
JR Statements to Third-Party’s

P’S”PS*’N.-‘

7. JR’s Attempts to Record Nlerlino while intoxicated

l\/lore to the point, the following “Executive Surnmary” contains highlighted

transcripts which directly negate Nierlino’s involvement in any prescription fraud

scheme, bookmaking operation, or East Coast LCN racketeering activity:

DEFENSE EXECUT|VE SUMMARY

 

TOPiC

TAB

DATE

DESCR|PTION

 

PAIN
CREAN|IFRAUDULENT
PRESCR|PT|ON
SCHEME

78

1/6/2014

JR tells lVierlino that Augie Camacho
has 10k coming to him - Nierlino
responds he knows zero about the
business (referring to fraudulent
prescriptions)

 

80

3/14/14

JR says that Sirkin told him that
Merlino gets a percentage of What
Camacho gets - Nierlino responds
never got a cent

 

81

3/14/14

JR to Patty Falcetti and Thomas
Carfaro - Mer|ino told him he never
got a penny from Sirkin; Mer|ino
told him (JR) to leave Sirkin; Sirkin
is a BS artist

 

82

3/14/14

Same conversation - JR tells Falcetti
and Carfaro that l\flerlino and Sirkin
are not partners

 

83

3/14/14

JR repeats this to the Special /-\gent
lnzerillo - JR states that Nlerlino
never got a dime from
commissions; Agent cuts him off
hangs up

 

84

4/1/14

JR speaking With Nick (Last name
unknown - “LNU”) - JR says
Merlino and Sirkin are not -
“zilch”; |Vieriino will not do
anything illega|.

 

87

6/16/14

l\/lerlino tells JR it’s ali a scam -
wants nothing to do with it - do not
do anything illegai

 

 

88

 

 

9/30/14

 

lVleriino warns JR he should be careful
wl Sirkin and his business - lVlerlino
wants nothing to do with that it

 

 

 

JR’S OWN WORDS TO
SRD PARTIES

17

11/22/13

JR talking to Gallo - tells Gallo that
l\llerlino sent him a long text about
refusing to deal wIJR and his
overtures to deal with stolen
jewelry - l\llerlino refused to get
involved with JR

 

18

11/22/13

l\ller|ino tells JR he is crazy for dealing
with the stolen TV Box scheme -
Again, l\llerlino refuses JR’s overtures
for illegal schemes

 

25

3/14/14

JR to Danny Pagano - JR says he is
close wl lVlerlino and he (Nlerlino) wilt
not do anything illegal - Wait a long
time for him to do something illegal;
guys come at him (l\llerlino) all the
time wl schemes and he refuses

 

26

3/14/14

JR says he has been around i\lierlino
100 times When people offered to do
something illegal; l\ller|ino won’t do it.

 

30

10/18/13

JR to Pat Capolongo - l\lleriino done
W/ crime; Nlerlino refused an offer of
100!< to collect a debt.

 

37

11/26/13

JR to Gailo ~ he (JR) can sell
anything; JR can “se|| horseshit”

 

100

10/18/2013

JR to Pat Capolongo ~ Capolongo
says he does not even know
llllerlino; would not know Nleriino if
he was standing right in front of
him

 

68

217/14

JR to Danny l\llarino - i\llerlino and
Gal|o gre not partners

 

70

2/7/.14

JR to i\/|arino, Ciriilo - l\llarino,'s'ays-he

` has known Nlerlino for 25 years;

N|erlino will bet on anything - he is
a dedenerate gambler

 

82

3/14/14

JR to Thomas Carfaro -» Nierlino and
Sirkin are not partners

 

86

4/5/14

i\/lerlino to JR - Carnacho is nuts for
dealing with cigarettes; lVlerlino says
nothing illegal; Nlerlino states
anybody doing anything illegal today
is nuts

 

 

 

56

 

11/26/13

 

' JR to Gallo - l\llerlino is putting large

bets in; l\llerlino does not like to pay
bookmakers

 

 

 

73

4l5/14

JR to lVleriino - Benza robbed them
half a point

 

MERLINO REFUSES

TO ENGAGE lN
iLLEGAL ACTIV|TY

14

10/18/13

Nlerlino says everything we do is legit;
not doing anything illegal anymore;
anybody comes to him with
something illegal he is spitting on
them

 

16

10/18/13

|Vlerlino to JR - he (Nlerlino) is going
to tell Gal|o he is not doing anything
iilegal; lVlerlino will not meet anybody.

 

17

11/22/13

JR to Gallo ~ lVlerlino does not want
to do anything illegal - talks about
the 4-page text re stolen jewelry

 

18

11/22/13

l\/lerlino refuses JR’s overtures to deal
in illegal TV boxes

 

24

3/-14/14

JR to Pai Falcetti - quotes Jrvl,"‘i win
not do anything illegal”

 

25

3/14/14

JR to Danny Pagano - quotes Jl\ll,
“|’m done, wait a longtime”

 

26

3/14/14

JR to Danny Pagano - 100x’s people
offered illegal - Nlerlino won’t do it

 

27

4/1/14

l\llerlino to JR - nothing illegal, l work
that's it, dead broke, trying to open a
restaurant

 

28

6/1`6/14

Merlino to JR - never going back to
Phil|y - work in restaurant

 

29

6/16/14

l\lleriino to JR ~ guys lie and rob you;
lVlerlino is tired of hearing other
people’s schemes

 

GAMBLING

49

10/15/13

l\llerlino to JR - he is not a bookmaker;
just bettor; lVlerlino did a lot of time;
does not want to do_an_ything against
the law ` `

 

53

10/18/13

Bookies are worst people in the world;
l\llerlino Went to jail for booking; never
took a bet in his life; can’t stand
bookies

 

54

11/26/13

l\llerlino to JR ~ He (l\llerlino) is not a
bookie

 

55

11/26/13

Examp|e of Nlerlino betting - illinois v.
UNl_V

 

67

2/7/14

Another example of l\/lerlino betting

 

56

11/26/13

JR to Gallo - lVlerlino is putting in large
bets; does not like to pay bookies

 

 

 

68

 

2/7/14

 

JR to Danny Nlarino - Gallo and
l\llerlino are not partners

 

 

 

70

2l7/14

Danny l\llarino to JR - you can’t help
a degenerate gambler (referring to
Nlerlino)

 

33

11/26/13

AC gambled CR|S $ - Paid 150k ~
Broken down valise - $100k - l\llerlino
refused

 

37

11/26/13

$500lweek - minimum $200 ~ JR: l
can sell “horseshit”

 

39

1 2126/1 3

Papenlvork - l\llerlino out of it -
Co|lecting Debt - 0 Wrong

 

40

1 2/26/1 3

l\llerlino saw `l'aylor - Asked for
paperwork - does not want to be
mentioned; l\/ler|ino does not even
know the guy if he met him on the .
street . ' '

 

42

1/6/2014

AC offers Pat $500lweek - l\lierlino
says extortion, brokel ignore Pat

 

100

10/18/13

Pat Capolongo does not even know
“Kid from Philadelphia”

 

FlNANCIAL
TROUBLES

MERLINO’S

1/6/14

l\llerlino is dead broke; will not do
anything illegal; bets and that's it

 

1/29/14

Nlerlino to JR - can’t pay the rent;
trying to do everything legit

 

2/7/14

Danny Pagano to JR - Merlino is Dt
a guy we want around us; JR says
l\/lerlino is desperate, JR has helped
l\/lerlino pay his rent

 

2f10/14

l\llerlino is late on rent payment;
l\llerlino is trying to find work and open
a restaurant

 

 

 

6

 

3/13/14

 

l\/lerlino`does not have a dollar

 

§ RELEVANT CONDUCT

1]1[ 42-44 of the PSR contain the governments theory as it relates to

relevant conduct of l\/lerlino in this case. Specifically, that he participated in a

healthcare fraud scheme With co~defendant Brad Sirkin and others to bribe doctors to

issue unnecessary prescriptions for pain cream, receiving ‘kickbacks’ in the process

(PSR 1[ 43). Second, that l\lleriino engaged in the business of bookmaking and that he

used his status in the East Coast LCN to assist JR and Augie Camacho from paying a

8

 

debt owed to the Costa Rica international Sports (“CRiS”). (PSR 11 44). in terms of
relevant conduct U.S.S.G. § 181.3 states:

“Conduct that is not formally charged or is not an element of the offense of
conviction may enter into the determination of the applicable guideline
sentencing range.”

U.S.S.G. § 181.3, comment., backg’d.

Generai|y, “the preponderance of the evidence standard satisfies the requisite
due process in determining relevant conduct pursuant to the Sentencing Guide|ines.”

United States v. Guerra, 888 F.2d 247, 251 (2d Cir. 1989). The Second Circuit Court of

 

Appeais has also made clear that:
“`l'he words “relevant conduct" suggest [that] more is required than mere
temporal proximity, as the other conduct must be “relevant” and it must
occur “during the commission of the offense of conviction, in preparation for
that offense, or in the course of attempting to avoid detection or
responsibility for that offense.”

United States v. Wernick, 691 F.3d 108, 115 (2d Cir. 2012) (quoting United States v.
Ahders, 622 F.3d 115, 122 (2d Cir. 2010).

Here, the jury has spoken and firmly determined that the government failed to
establish its burden beyond a reasonable doubt on these counts Even under a lowered
preponderance of the evidence standard, the government has still failed to establish
that Nlerlino was involved in this prescription fraud scheme with co-defendant Brad
Sirkin and others With respect to 11 43 of the PSR, it is our position that this should not
be considered as ‘relevant conduct’ at all because it has absolutely nothing to do with
the gambling count to which l\lierlino pled. However, if the Court should entertain such
an argument by the government here is what the actual recordings on this count prove:

i\lierlino repeatedly told JR that he knew nothing about Nlr. Sirkin’s business and never

received a cent of the proceedsi. in fact l\lier|ino explicitly warned JR of the
questionable nature of iVlr. Sirkin’s business, told him not to get involved with it and
leave i\/lr. Sirkinz. Nloreover, the star witness in this case is on tape telling third-parties
that l\/lerlino and Sirkin were not partners3. These conversations occur without Meriino
present Directiy undercutting the governments theory of i\/lerlino’s involvement on
l\liarch 14, 2014 JR calls Speciai Agent inzerillo and tells him “l asked him straight out
about him getting commission from the things (referring to fraudulent
prescriptions). Never a dime, he said i haven’t gotten a dime from your brother-
in-law and l haven’t gotten a...” Agent lnzeri|lo, fully aware that this conversation is
being recorded, cuts JR off, wants none of it and hangs up on him‘*. The logical
inference to be drawn from this conversation is that Agent lnzeriilo cut off JR because
he knew this information was damaging to his case against Nlerlino. This recording
completely cbiiterates any notion that i\lierlino was in involved in a prescription fraud
scheme. That is the type of evidence that exists in this case.

With respect to the ‘relevant conduct’ alleged in 11 44 of the PSR, the government
theorizes that i\lierlino used his status in the "East Coast t.CN” to engage in illegal sports
gambling conduct without fear of having to pay debts he may accrue. Specifically,
through i\llerlino’s alleged booking of wagers from a professional gambler known as
“Benza” (from Ohio). The recordings in this case show the exact opposite l\lierlino was
clearly a man who enjoyed placing bets on sporting events, not the other way around as

theorized by the government On numerous occasions l\lierlino expressed to JR his

 

1“Executive Summary" at Tabs 78, 80l 81, 87, 101.
2 § at 81, 87, 88.

31<_:1_._ at Tabs 81, 82, 84.

4 i_gl_._ at Tab 83.

10

disdain for bookmakers and his refusal to participate in such conduct§. Unsatisfied, JR
then attempted to bait l\lierlino into booking others, Which Merlino explicitly refused to
doS. As for "Benza", in or around January 2014 i\/ieriino did not even know who he was,
nor did he have any knowledge of the websites utilized by him?. lnstead, the proofs in
this case show that there came a point in time when it was “Benza” Who, in fact was
accepting bets from l\lierlinoa. As for i\lierlino’s alleged criminal associations with co~
defendant Gal|o, JR is on tape stating to others (outside of the presence of i\/lerlino) that
i\llr. Gai|o and iVlerlino were not partners, nor did they share in the profits of any illegal
gambling operationg,

JR, a man Who is on tape boasting of his own unique ability to “seli horseshlt”i°,
did just that as it relates to the Costa Rica international Sports (“CRlS”) operation lt
was JR Who gambled away nearly $600,000 of CR|S money, while purchasing several
expensive automobiles in the process He then concocted a story in which he told
others that i\/lerlino stepped in and used his influence to settle this debt Specifically, on
November 26, 2013, JR told Donny Petulla, per i\lieriino’s instructionsl that he (JR)
should no longer pay any debt owed to CRIS“. This was a lie and directly contradicted
by JR’s own words to l\llerlino on January 6, 2014, wherein he explained that it was
Augie Camacho who attempted to settle the debt with CRIS for the payment of $500.00

per Weekiz. in reality, Nier|ino simply told JR to ignore CRiS, refused an overture to

 

5@ at Tabs 47, 48, 49, 50, 51, 52, 53.
5 § at Tab 54.

7 § at Tabs 62 & 63.

3@ at Tabs 72, 73, 99.

9 ld_. at 68 & 69.

1°@ at Tab 37.

11@ at Tab 33.

12 § at Tab 42.

11

step in and collect $100,000 as payment to collect this unlawful debt and told JR he

wanted absolutely nothing to do with iti3. l\lioreover, Meriino made it clear that he did

not even know the individual(s) behind CR|SM. This was confirmed by Pat Capolongo

during a telephone call to JR, in which Capolongo makes clear that he does not even

know who Merlino is nor would he know him if he (i\lierlino) was standing right in front of

himiS. n

§ _li[i_l;RL|NO SHOULD RECE!V§A CREDiT TO REFLECT TH§4 MONTHS OF

UNNEC§SSARY iNCARCERATiON S§RVED |N THE TH|RD CiRCUlT, A_t:L OF
WHiCH OCCURRED WiTHlN THE SAME CONSP|RATORIAL TiiViE PER|OD

AND lNVOLVED AL__i=_E_.GED CONTACTS WiTH TH§ SAME CO-DEFENDANTS
iN THIS CASE

U.S.S.G. § 561.3 states in relevant part:

(b) lf. .. a term of imprisonment resulted from another offense that is relevant
conduct to the instant offense of conviction under the provisions of
subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Reievant Conduct), the
sentence for the instant offense shall be imposed as follows:

(1) the court shall adjust the sentence for any period of
imprisonment already served on the undischarged term of
imprisonment if the court determines that such period of
imprisonment will not be credited to the federal sentence by the
Bureau of Prisons; and

(2) the sentence for the instant offense shall be imposed to run
concurrently to the remainder of the undischarged term of
imprisonment
On November 1, 2002, the Sentencing Commission added an application note to
§ 5G1.3 which now explicitly permits a downward departure reflecting a discharged term

of imprisonment which reads as follows:

in the case of a discharged term of imprisonment a downward departure is
not prohibited if subsection (b) would have applied to that term of

 

13 l_<_:l_. at Tabs 33, 39, 40.
11 itt at Tab 40.
isid_. at Tab 100.

12

imprisonment had the term been undischarged Any such departure should
be fashioned to achieve a reasonable punishment for the instant offense
Application Note 7.
United States v. Rosado, 254 F. Supp. 2d 316, 320 (S.D.N.Y. 2003) (holding defendant
was entitled to seven-month credit to account for time spent in state custody on

underlying drug distribution charges). See also United States v. Abreu, 155 F. Supp.3d

211 (2015); United States v. Niaiioy, 845 F. Supp.2d 475 (N.D.N.Y. 2012) (holding

 

§5(51.3(b) is to be interpreted as a mandatory credit rather than a discretionary
departure or variance Thus, it applies even when application Would result in a
sentence that Was below the defendants Guide|ine range).

Between October 24, 2014 and Aprii 23, 2015 l\lierilno served 4 months of
needless incarceration due to a violation of supervised release filed by Probation in the
Eastern District of Pennsyivania under docket no. 99-00363-01, which is highlighted in
the PSR at 11 11 76-80. The basis for that violation was i\lierlino’s alleged contact With a
former co-defendant as well as several other convicted feions, specifically Brad Sirkin
and Carmine Gallo. On April 23, 2015, the Third Circuit Court of Appeals entered an
Order reversing the Orders of the District Court for the Eastern District of Pennsyivania
dated October 20 and 24, 2014 respectively and further ordered that ivieriino be
released from custody immediately (Exhibit “B"). lt is Nleriino’s position that this term
of imprisonment resulted from an offense that is relevant conduct to the instant matter,
it involved the very same prosecutorial entity - the federal govern ment and its
prosecutors lt occurred squarely within the conspiratorial time period alleged by the
government in this case i\lioreover, it occurred in same location (Boca Raton) and

involved his alleged contacts with some of the very same co-defendants in this case,

13

namely Sirkin and Gailo. As a result i\lleriino has now spent 4 months of his life locked
in a prison cell -- unnecessarily -- at the hands of overzealous prosecutors Time he will
never get back.
§ THE COURT SHOULD GRANT A DOWNWARD VA_R|ANCE
in accordance with Me_[, the Court must consider not only the “real conduct"
underlying the offense, rather than merely the elements - it must also view the
defendant individually and take the totality of his life and character into consideration
when reaching a sentencing decision. The factors to be considered by the Court in
imposing a sentence are set forth in 18 U.S.C. § 3553(a), which requires the Court to
impose “a sentence sufficient but not greater than necessary” to comply with the
purposes of sentencing _ a sentence that is "minimally sufficient” to achieve the
purposes of punishment United States v. Serafini. 233 F. 3d 758, 776 (3d Cir. 2000).
in Gail v. United States, 552 U.S. 38, 52 (2007), the Supreme Court directed that:
The sentencing judge [is] to consider every convicted person as an
individual in every case as a unique study in the human failings that
sometimes mitigate, sometimes magnify, the crime and punishment to
ensue.
With this framework in mind, the 18 L_J_._S_.Q_._ § 3553(a) factors to be considered are

as follows:

(1) the nature and circumstances of the offense and the history and
characteristics of the defendant;

(2) the need for the sentence imposed:
(A) to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for

the offense;

(B) to afford adequate deterrence to criminal conduct;

14

(C) to protect the public from further crimes of the
defendant and

(D) to provide the defendant with needed educational or
vocational training, medical care, or other correctional
treatment in the most effective manner;

(3) the kinds of sentences available;

(4) the kinds of sentence and the sentencing range established for
the applicable category of offense committed by the applicable
category of defendant as set forth in the guidelines..[.];

(5) any pertinent policy statement..[.];

(6) the need to avoid unwarranted sentence-disparities among
defendants with similar records who have been found guilty of
similar conduct; and

(7) the need to provide restitution to any victims of the offense

As an initial matter, it should be noted that twice in the PSR Probation

recommends a sentence at the low end of the sentencing range, specifically stating:

“Based on the history and characteristics of the defendant the nature and
circumstances of the offense and the sentence meted out to co-defendants
in this case, we recommend a guideline sentence at the low end of the
range.”

PSR at pg. 40 (emphasis added).

Recommendation:

“We respectfully recommend that ¥our Honor impose a sentence of 10
months’ imprisonment followed by 1 year of supervised release...”

PSR at pg. 42.

CHABACT_ERIST|CS OF THE DEFENDANT

i\/ir. lVlerlino, now 56 years old entering the twilight of his iife, was born in

Philadelphia, Pennsylvania to Joseph (father) and Rita (mother) l\lieriino. iVleriino’s

father passed away in 2012 and his mother, now 74 years’ old, remains in Phiiadelphia,

15

l\lier|ino has been married to his Wife, Deborah, for 22 years and the couple has two
daughters Nicoiette (22) and Sophia (20). Nicoiette l\lierlino recently graduated from
Villanova University and plans on attending law school this fail. Sophia currently
attends the University of Niiami. Despite his past incarceration, l\/ierlino has always
maintained a loving relationship With his children and remains actively involved in their
lives

i\lier|ino currently suffers from coronary artery disease in January 2018, and with
the pressure of trial iooming, i\llerlino was admitted to Boca Raton Reglonal Hospita| in
Florida. He Was subsequently treated “50%-60%” blockage of his arteries and
undenlvent a cardiac catheterization (Exhibit “C”) 13. i\lierlino currently takes
medication for this coronary artery disease as well as high cholesterol.

Throughout his entire life i\llerlino has suffered from a gambling addiction While
an addiction to gambling cannot serve as a basis for a downward departure see §
5i-l1.4, this Circuit has consistently held that it warrants consideration at sentencing

United States v. i-larris, No. 74033l 1994 Wl_ 683429, at *4 (S.D.N.Y. Dec. 6, 1994),

 

a_ff'_c”L 79 F.3d 223 (2d Cir. 1996) (holding that a pathological gambling disorder, if proven
by a defendant to exist and to have resulted in a significantly reduced mental capacity
contributing to the commission of the offense of convictionl may qualify in law as a form
of “diminished capacity" in the context of a downward departure under § 5K2.13); See
also United States v. Liu, 267 F. Supp. 2d 371, 375 (E.D.N.Y. 2003) (holding that where

defendant proved by a preponderance of evidence that he suffered from a pathological

 

16 Exhibit “C” contains two letters authored by lvlerlino’s treating physician, Dr. Barry S. l\lierri|l, dated
January 12 and 17, 2018 respectivelyl

16

gambling addiction, this condition constituted an impulse control disorder and led to the
crime, based on the testimonial and documentary evidence presented).

Nierlino’s life long battle With this disease began as early as 13 years of age and,
unfortunately, has plagued him into adulthood. This addiction colors the background for
the offense Which Nlerlino now stands before this Court for sentencing lndeed, 1[ 106 of
the PSR as well as the proofs elicited at trial solidify lVleriino’s status as a “|ifetime,
degenerate gambler.” The recordings prove that even co-defendants in this case,
specifically Danny Nlarino who has known Nlerlino for 25 years, referred to him as a
“degenerate garnbler.”17 l\/loreover, the recordings are littered with examples of ll/leriino
placing bets on sponing events throughout the time period in the indictmentls. This
addiction served as the catalyst for Mer|ino’s financial troubles. Oftentimes, lVlerlino
found himself unable to pay his rent and relied heavily on financial support from friends
and family, including JR‘*Q.

GENERAL DETERRENCE

While the need for general deterrence exists in virtually all cases, one cannot
view lVler|ino’s conduct Without acknowledging the drastically changing public landscape
on gambling lndeed, state legislatures and, in fact, the United States Supreme Court
have now spoken on this topic. ln its recent landmark decision dated Nlay 14, 2018, the
United States Supreme Court struck down a federal law prohibiting state sanctioned
sports betting, paving the way for legalized sports gambling in the state of New

Jerseyz°. This occurred approximately two~weeks following lvlerlino’s guilty plea in- this

 

17 See EXhiblt "A" at Tab 70.

13lCi_. at Tabs 49, 53, 54, 55, 56, 67, 73, 74, 97, 99.

1gi€l_. at3,4,5,6,7,8,9,12,13,27.

20 See Nlurphy v. l\lCA)"-\1 584 U. S, __ (2018) Dkt. 16~476 and 16-477.

17

matter. As a result of _Mgrgh_y, the federal government is now prohibited from enacting
legislation barring states from legalizing gambling, Today, virtually every casino in New
Jersey has a fully operational and legal sports book. Additiona|ly, companies such as
Draft Kings and FanDuel have been quick to monetize this new opportunity Now, one
can simply download their app, create an account and begin placing wagers on sporting
events Within a matter of minutes (Exhibit “D”). Other companies are nowjumping on
the bandwagon with attempts to monetize this new frontier. For examp|e, new apps
such as “BetQL”, are now available for download to the entire world and provide bettors
with a Wealth of inside gambling information including trends, line movement, and the
public’s betting history and tendencies on virtually every sporting event. (ld.). This app
is highly sought after by the public and rated number 42 in terms of downloads in the
Apple online app store. ln other words, apps like “Beth_” and Nlerlino’s conduct in this
case are one in the same and this information is now available to anyone with a
smartphone. Thus, it is our position that there is no need for general deterrence in this
matter as the public, state legislatures and the Supreme Court have now spoken and
expressed a rapidly changing perception when it comes to sports gambling
§B_ECEF|C DETERRENCE

|Vlerlino acknowledges his past criminal historyl which is thoroughly detailed in
11 11 45-75 of the PSR. We do not hide from it and, obviously, expect the Court to give it
consideration at sentencingl However, upon his release from federal custody in
September 201 ‘l, Nleriino has made every attempt to leave his past life and
associations behind him. He moved to Florida with his Wife, leaving the comfort of his

past in Philadelphia. The recordings in this case further tell the story: Nlerlino

18

repeatedly told JR that he refused to do anything illegal and was in the process finding
work through opening a restaurant in Boca Ratonzi. Nloreover, l\/lerlino repeatedly
rejected JR’s overtures into illegal activity, specifically through dealing in stolen iewelry,
illegal cigarettes and TV boxeszz. Additionally, lvlerlino refused an offer for $100,000 to
collect an unlawful debt, stemming from JR’s theft of CRiS fundsz3. All of it made a
sizable impression on JR because he then began to make it clear to third parties that
Merlino simply refused to engage in illegal activityz‘*. lVlore to the point, some of
l\/lerlino’s own co-defendants were recorded in this case expressing their own
disassociation with him25. By way of example, co~defendant, Pasquale Capolongo was
recorded as stating that he would not even know Meriino “if he was standing right in
front of him.”26 Co-defendant, Danny Pagano Was recorded stating lVlerlino “is not a guy
we want around §.”27 These recordings prove l\/lerlino’s attempts to distance himself
with the associations and activity of his past.
UN|FORMITY iN SENTENC|NG

Congress's basic goal in passing the Federa| Sentencing Act Was to move the
sentencing system in the direction of increased uniformity, a uniformity that does not
consist simply of similar sentences for those convicted of violations of the same statute,
but consists of similar relationships between sentences and real conductl See M
States v. Booker, 543 U.S. 220 (2005). While not mandatory, uniform sentencing of

codefendants is a legitimate consideration in sentencing United States v, Reed, 629 F.

 

21“Executive Summary at Tabs 2, 3, 5, 14, 16, 27, 28, 29, 87, 88.
22 g at Tabs 17, 18, 86.

23 g At Tab 30.

24 |d. at Tabs 17, 24, 25, 26, 30, 82, 84.

25 |d. at Tabs 4, 70, 100.

25 ld. at Tab 'iOO.

27 g at Tab 4.

19

App'x 19l 21 (2d Cir. 2015). The Second Circuit has consistently made an effort to
achieve as much as possible uniformity while considering each defendant's respective
role in the operation United States v. Charvat, No. 00 CR 91-05 RVVS, 2002 Wi_

31426014, at *1 (S.D.N.Y. Oct. 28, 2002); see also United States v. NiacCaul|, No. 00

 

CR 91-13 RWS, 2002 WL 31426006, at *1 (S.D.N.Y. Oct. 28, 2002).

As noted above, lVlerlino was one of only two defendants (out of 46) in this case
to enter a guilty plea to 18 U,S.C. § 1084 (transmission of gambling information), which
carries a maximum term of incarceration of 24 months See § 1084(a), Conversely, 26
defendants entered a guilty plea to 18 U.S.C. § 1955 (conducting an illegal gambling
business), which carries a maximum term of 60 months imprisonment See § 1955(a).
The very nature of lVlerlino’s plea agreement is an admission by the government that he
played a limited role in this case and was less culpable than virtually all of his co~
defendants. Pages 7-13 of the PSR provide the Court with a chart of the sentences
metered out in this case. We submit that it is even more helpful to include a fifth column
within this chart, which includes the PSR Sentencinq Guide|ine Rancie of each co-
defendant ln doing so, it becomes clear that nearly every defendant has received a
sentence less than that which was recommended in their respective PSR. The

following sample size is directly on pointz@':

 

 

Defendant Defenclant PSR Sentencing Disposition
No. Guide|ine Range
1 Pasquale Parrel|o 63 months 9/7/2017: 84 months imprisonment 3

years supervised reiease, $15,000 fine
and $300 special assessment

 

 

 

 

 

 

 

23 On July 27, 2018 and again on August 8, 2018, counsel for lVlerlino wrote to the attorney for each co-defendant
requesting their client's PSR guideline range. This was followed by several follow-up phone calls to each respective
defense attorney. To date, counsel has received 36 responses noted in the enclosed chart. l-lowever, we would
reserve the right to supplement this chart in the event additional responses are received

20

 

 

 

 

 

 

 

 

 

 

 

 

 

3 Eugene Onofrio 7/19/2018: 30 months’ imprisonment
27»33 months 3 years’ supervised release, and a
$200 special assessment
4 Conrad ianniello 8-14 months Time served plus four (4) days, 3
years’ supervised releasel 8100
13 U_S_C_ § 1955 special assessment
5 lsrael Torres 46-57 months 1l8l2018: 60 months’ imprisonments 3
years supervised release, $500 special
assessment
6 Anthony Zinzi 60 months 12/8/2017: 48 months’ imprisonmentl
3 years supervised release to include
2 months’ home confinement5 $100
special assessment
7 Anthony Vazzano 6-12 months 9/8/2017: 4 months’ imprisonment,
3 years’ supervised release, to include
18 U.S.C. § 1955 2 months' home confinement $100
special assessment
8 Alex Conigliaro 8-14 months 10/26/2017: 4 months’
imprisonmentl 3 years’ supervised
18 U.S.C. § 1955 release, to include 4 months’ home
confinementl $100 special assessment
9 Frank Barbone Time served, 3 years’ supervised
6-12 months release, to include 6 months’ home
confinementl $100 special assessment
18 U.S.C. § 1955
12 John Spirito 21-27 months 12/20!2017: 18 months’
imprisonmentl 3 years’ supervised .
18 U.S.C. § 1955 release $200 special assessment
13 Vincent 6 months’ imprisonment, 3 years
Casablanca 4-10 months supervised release, to include 2
months home confinementx $100
18 M § 1955 special assessment
14 lvlarco l\llinuto 12/1/2017: Time served, 2 years’
10-16 months supervised release, to include 24
months’ home confinement and $100
18 U.S.C. § 1955 special assessment
15 Paul Cassano 4-10 months 5/25/2018: 8 months’ imprisonment, to
be served concurrently to 17-cr-89-13
18 U.S.C. § 1955 (CS), 3 years’ supervised release,
$100 special assessment
16 Daniel lVlarino 3/7/2018: 1 year of probation and a

 

 

0-6 months

18 U.S.C. § 1955

 

$100 special assessment

 

21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17 John Lembo 6-12 months 8/28/2017: 8 months’ imprisonment 3
years’ supervised release, $100
special assessment
19 Reynoid Alberti 0-6 months 9l13l2017: Time served (1 day), 2
years’ supervised release, $200
special assessment
20 Vincent Time served, 3 years’ supervised
Terracciano 2-8 months release, to include 2 months’ home
confinement, $100 special assessment
21 Joseph Tomanelli 10-16 months 5 months’ imprisonmentl 3 years’
supervised release, to include 5
months’ home confinement, $3,000
fine and $100 special assessment
22 Agostino Camacho 4-10 months 1l9l2018: Time served, 2 years’
supervised reiease, to include 4
18 _L_|____S__.__Q_ § 1955 months’ home confinement, $100
special assessment
24 Anthony Cassetta 8-14 months 11/2/2017: 3 months imprisonment,
3 years’ supervised release, to include
18 U.S.C. § 1955 3 months’ home confinement, $100
special assessment
25 Nicholas Vuolo 0-6 months 10/6!2017: Time served (1 day). 3
years’ supervised release, $100
special assessment
26 Bradford Wedra 10-16 months 4 months’ imprisonment, 3 years’
supervised reiease, to include 6
months’ home confinement, $2,500
fine and $100 special assessment
27 |Vlichael Poli 6-12 months Time served (1 day), 3 years’
supervised release, to include 6
18 U.S.C. § 1955 months’ home confinement, $2,500
fine, 8100 special assessment
28 Pasquale 2l28l2018: 18 months’ imprisonment
Capolongo 8-14 months 3 years’ supervised releasel and a
' $100 special assessment
18 U.S.C. § 1955
29 Anthony DePalma 4-10 months 3l16l2018: Time served, 3 years’
supervised release, to include 6
18 U_S_C_ § 1955 months’ home confinement, $100
special assessment
30 John Tognino 9/7/2017: Time served (1 day), 3
4-10 months years' supervised release, to include 6
months’ horne confinement, $100
18 U.S.C. § 1955 special assessment
31 Nlark lVlaiuzzo 60 months 10l12l2017: 60 months’ imprisonment,

 

 

 

3 years supervised release, $100
special assessment

 

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32 Joseph Dimarco 1211 5/2017: 3 months’
6-12 months imprisonment 3 years’ supervised
release, to include 3 months’ home
18 U.S.C. § 1955 confinement, and $100 special
assessment
34 Richard LaCava 10/5/2017: Time served (1 day), 2
6-12 months years’ supervised reiease, to include 4
months’ horne confinement, $100
18 M § 1955 special assessment
35 Vincent Thomas 0-6 months 9/26/2017: 1-year probation and $100
special assessment
36 Anthony Camisa 64-70 months 10/2/2017: 6 months on Ct. 1 and 60
months on Ct. 2 to run consecutive,
18 U.S.C. § 1_9_55 total of 66 months, 3 years’ supervised
and 13 U_S_C_ § ' reiease, $200 special assessment
924(6)(1)(A)(i)
37 Franl< Trapanl 1211/2017: Time served {1 day), 1
4-10 months year of probation, $100 special
assessment
18 U.S.C. § 1084
38 Anthony Ciri|lo Time served, 2 years’ supervised
4-10 months release, to include 4 months’ home
confinement, 3100 special assessment
18 U.S.C. § 1955
40 Joseph Fa|co 6~12 months 10/26/2017: Time served (1 day), 3
years’ supervised release, to include 4
18 U.S.C. § 1955 months’ home confinement, $100
special assessment
42 Raiph Santanie|lo 12/21/2017: 30 months' imprisonment
24~30 months 3 years supervised release, $100
special assessment
44 Craig Bagon 4-10 months 12/12/2017: Time served (1 day), 2
years’ supervised release, $100
18 U.S.C. § 1955 special assessment
45 Bradiey Sirkin 37-46 months Ru|e 20 transfer to U.S. Distriot Court

for the Nliddie District of Florida

 

21 out of the 36 co~defendants noted above (With the exception of Parrel|o,

Onofrio, Torres, Zinzi, Leml)o, Alberti, Terracciano, `|-'omane|li, Vuolo, Wedra, Nlaluzzo,

Thomas, Santie|io and Sirkin), pled guilty to 18 U.S.C. § 1955. Out of those 21 oo-

defendantsl 18 received a sentence less than that Which Was recommended in their

23

 

respective PSR, Which equates to nearly 86%. As it relates to lVlerIino, the government
offered a plea to a reduced charge under § 1084(a) because the recordings prove n
lV|er|ino Was not involved in any bookmaking, prescription fraud, or R|CO scheme, as
outlined above. Co-defendant, Frank Trapani, Was the only other defendant to receive
such an offer frorn the government On December 1, 2017, lVlr. Trapani received a
sentence of time served. lt is respectfully submitted that in keeping with the goal of
uniformity in sentencing and in light of the transcripts attached Which highlight l\/|er|ino’s
limited involvement in this case, this Court sentence Mer|ino to time served With a

period of home confinement

Dated; getting J : _ RBoNE,P.A.
/t ' . 4 --

f
Edwin J. Jac<ibé, Jr.
Jacoi:)s & Barbone, P.A.
1125 Pacifio Avenue
Atlantic City, NJ 08401
(609) 348~1125 (phone)
(609) 348-3774 (fax)

   

Attorneys for Defendant.}oseph Merlino

24

